 D ALESSANDRO S INCD'Alessandro's, IncandUnited Food & CommercialWorkers International Union,Locals#1614 and#368A,AFL-CIO, CLC Case 19-CA-14933December 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 28, 1983, Administrative Law JudgeWilliam J Pannier III Issued the attached decisionThe General Counsel and the Charging Party filedexceptions and supporting briefs, and the Respondent filed an answering beefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent did notviolate Section 8(a)(1) of the Act by demandingthat the Union's nonemployee pickets and handbillers leave the shopping center premises, threatenIng arrest and calling the police, and posting a signon its premises disallowing pickets Based on his as-sessment of the relative strengths of the Section 7and property rights asserted, the judge found thatthe Respondent's property right did not have toyield to the Union's picketing and handbilling ac-tivities and therefore recommended dismissal of thecomplaintWe disagree with the judge's character-ization of the Section 7 rights involved and withhis analysis and conclusionsRather, as explainedbelow,we find that the Respondent's denial ofaccess to the Union constitutes disparate treatmentof union activities in violation of Section 8(a)(1)The facts, as stipulated by the parties and estab-lished by uncontroverted testimony at the hearing,are set forth in pertinent part below The Respond-ent sells groceries and other retail items at its storeinGarden City, Idaho 1 The Respondents employ-ees are not unionized In April 1982,2 one of theRespondent's employees, Gabe Young, approachedtheUnion's president,Wayne Larsen, and ex-pressed an interest in initiating an organizing campaign among the store's employees Larsen in-structed Young to determine if there was a substaniThe Respondent leases the building and a portion of the adjacent areaand has a nonexclusive easement for use of the remainder of the parkingareaThe Respondent subleases a portion of its building to a bank Alsoon the site and adjacent to the Respondents store is a gas station Boththe bank and the gas station are operated by entities separate and distinctfrom the Respondent2All dates are 1982 unless otherwise indicated81tial interest in unionization among the employeesYoung's employment was subsequently terminatedby the Respondent in late April, and neither he norany other employee had any further communica-tion with the Union Nevertheless, on April 21, theUnion sent the Respondent a standard form letteradvising "that this Local Union is presently in theposition of actively organizing your employees "Despite the announced intention in the letter, thereisno evidence that the Union actually engaged inany organizational activity at that timeBy letter dated August 25, the Union informedthe Respondent that it intended to picket and hand-bill `solely for the purpose of advising the publicthat your store is non-union " The letter disclaimedany interest in organizing or representing the Respondent's employees and stated that the picketswould not interfere with any deliveries Simultane-ouspicketingand handbilling commenced onAugust 27, with two union members stationed ateach of the Respondent's three customer doorsNone of the pickets were, or had ever been, em-ployees of the Respondent The picket signs con-tained essentially the same message as the handbillscustomers were requested not to shop at the Respondent's nonunion store and to patronize specifi-cally named unionized stores insteadOn August 27, soon after the picketing began,Ross D'Alessandro, the Respondent's highest rank-ing manager, informed the union officials that theywere trespassingWhen the pickets refused tomove to the public sidewalks on the site's perimeter,D'Alessandro called the police 3 At the Re-spondent's request, the police informed the picketsthat they would be arrested if they did not moveaway from the customer doors Pursuant to thisarrest ultimatum, the pickets moved to the perimeterCommencing on August 27, the Respondentposted large signs on its premises stating,Thepickets you see are not employees of D'Alessan-dro's or representatives of them" and "We are notengaged in a labor dispute and our employees arenot represented by a union "The pickets confined their activities to the pe-rimeter fromAugust 27 through October 19,except for a period of 3 to 4 days in mid Octoberwhen they were instructed by the Union to handbillneighborhoods surrounding the RespondentThe perimeter picketing ended on October 19when, without the Respondent's permission, thepickets returned to the Respondent's two southern-most customer doorsWhen the pickets refused to3The Respondents store is located on an unfencedlot atthe intersecnon of two major thoroughfares Uncurbed sidewalks at the perimeterseparate these thoroughfares from the parking lot used by the Respondent s customers292 NLRB No 27 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreturn to the perimeter, the Respondent again fileda complaint with the police This time, however,the police stated that they would not act, in the absence of allegations of violence, pending the outcome of the instant litigationAs no violence wasalleged, the pickets were able to stay at the customer doors, where they remained at the time ofthe hearing on January 20, 1983 The Union's pick-eting and handbilling at the customer doors did notcause any individuals to fail to pick up, deliver, ortransfer goods, or to perform any other servicesIn addition to calling the police, the Respondenton October 19 displayed a large banner in its frontwindow, where it remained until mid-December 4The banner stated, "We do not allow pickets ofany kind in our parking lot or property " Despitethe presence of this sign, beginning on October 19several of the Respondent's employees, includingitswine steward and checker, organized a demon-stration in support of the Respondent and in oppo-sition to the Union's picketing and handbilling Theemployees demonstrated directly in front of thestore near two of the customer doors The demon-stration,which lasted for approximately 7 hoursper day for about 7 consecutive days, occurredduring business hours and involved approximatelyfour to eight employees carrying signs in supportof the Respondent 5 D'Alessandro was aware thatthe demonstration was being planned, and that ittook placeAdditionally, at all relevant times, the Respondent has permitted other organizations and individ-uals to use its property, free of charge, to distributematerials, solicit contributions, and sell items on thepremises In this regard, the Respondent has permitted the Girl Scouts, the Salvation Army, andthe YMCA to engage in fundraising activities nearits customer doors, in fact, during bad weather, theGirl Scouts have sold their cookies inside the storeCars, boats, and trailers have been displayed andadvertised for sale in the parking lot, and Christmas trees and firewood have been sold on thepremises Further, during the Idaho State Fair theRespondent permitted the Jaycees to charge patrons of the fair to park in the Respondent's lotAround the time that the Union sought to picketnear the Respondent's customer doors, in lateAugust, three different handbills were placed onthe windshields of cars parked on the Respondent'slot,the record does not indicate the source ornature of the handbills The record does indicate,d The judge erroneously stated that the Respondent posted the banneron October 15 The complaint was amendedat the hearinghowever tochange the date to October 196One of thesigns saidWe love our storeThe record does not mdicate and the judge did not find whether the Respondents employeeswere on or off duty when they engaged in the counter picketinghowever, that the Respondent's security officerswere aware of these distributions, each of whichtook about 2 days to complete Additional handbill-ing occurred later in the fall In late August orearly September, a large jet-propelled boat was dis-played on the premises, and five or six people dis-tributed descriptive literatureFurther, during theentire month of October, a van that was owned bya union member and displayed a "for sale" sign re-mained on the premises and was, in fact, used forbreaks by the pickets Similarly, a trailer was dis-played on the parking lot Cider and pumpkin saleswere also held on the Respondent's premises in thefallMoreover, although D'Alessandro testified thathe does not allow any "controversial" activities onhis property that would make customers uncomfortable,6 in late October a gubernatorial and a senatorial candidate held a press conference within 20feet of one of the Respondent's customer doorsThe conference began about 2 o'clock in the after-noon, and lasted for approximately one half hourThe candidates discussed the right-to work law,which, according to one of the General Counsel'switnesses,was described by a candidate as "themost controversial issue of the election," and ex-pressed disapproval of the union pickets The Respondent's employees were permitted to listen tothe candidatesAs amended at the hearing, the complaint alleged that the Respondent violated the Act by (1)threatening the pickets with arrest if they did notmove to the perimeter and summoning the localpolice to issue an arrest ultimatum on August 27,(2) posting a sign barring pickets on October 19,and (3) demanding that the pickets move to the perimeter and filing a complaint with the police whenthey refused to do so on October 19The judge initially found that the Union's picket-ing and handbilling were nonorganizational andnonrecognitional publicity, having as its sole purpose "an appeal to the Respondent's customers tostop patronizing it and to patronize its competitorsinstead because the Respondent is non Union " Inlight of this finding, the judge questioned whetherthe activity was protected by the second proviso ofSection 8(b)(7)(C),' or whether this proviso ex6D Alessandro made this statement when asked by the General Counselwhether the Union was not permitted to picket near the customerdoors because of the content of its messageThe second proviso statesThat nothing in this subparagraph (C) shall be construed to prohabit any picketing or other publicity for the purpose of truthfullyadvising the public (including consumers) that an employer does notemploy members of or have a contract with a labor organizationunless an effect of such picketing is to induce any individual employed by any other person in the course of his employment not toContinued D ALESSANDRO S INC83empted from prohibition only recognitional and or-ganizational picketing otherwise banned by Section8(b)(7)Even assuming that the Union's activity was pro-tected under Section 7, however, the judge concluded,based on an assessment of the relativestrengths of the rights involved underNLRB vBabcock & Wilcox Co,351 U S 105 (1956), that theRespondent's property right did not have to yieldto communicationof the Union'smessage Regard-ing the Section 7 rights asserted, the judge foundthat the Union's picketing and handbilling tendedto endanger basic statutory objectives by disruptingthe industrial peace and, particularly in the absenceof an organizational objective by the Union, bygenerating a disputethat could only be resolved bydriving the Respondent out of business Regardingthe property right asserted, the judge, citingGiantFood Markets, 241NLRB 727 (1979), enf denied633 F 2d 18 (6th Cir 1980), found that the fact thatthe Respondent permitted other solicitations on itspremises was not determinative of the Union's rightin this case to picket and handbill near the Re-spondent's customer doors In this regard, thejudge found that none of the other activities conducted on the Respondent's premises posed whathe described as "the danger to Respondent's verycontinued existence" as did the Union's picketingand handbillingThe exceptions to the judge's decision focus inlarge part on the nature of the Section 7 activityhere and its relationship to Section 8(b)(7)(C) TheUnion contends that its picketing was purely informational and was therefore permissible activitycompletelyoutsidethepurviewofSection8(b)(7)(C)The Union further contends that even ifitsApril 21, 1982 letter added a recognitionalaspect to the picketing, the picketing was protectedby the second proviso because it was intended toinform the public of the Respondent's nonunionstatusThe General Counsel contends that theUnion engaged in legitimate informational picket-ing and that, pursuant toHotel & Restaurant Em-ployeesLocal 681 (Crown Cafeteria),135NLRB1183 (1962), supplementing 130 NLRB 570 (1961),enfd 327 F 2d 351 (9th Cir 1964), informationalpicketing is protected because of its ultimate organizational and recognitional aims, which can existdespite a disclaimer of an immediate interest in representingcertain employeesThe Union and theGeneral Counsel also contend, in substance, thatthe judge did not properly apply theBabcock &Wilcoxbalancing testpick up deliver or transport any goods or not to perform any servicesIn its answering brief,the Respondent contendsthat because the Union's picketing was not organi-zational or recognitional,Section 8(b)(7)(C) is inap-plicableCitingSears,Roebuck & Co v San DiegoCounty District Council of Carpenters,436 U S 180,205-206 (1978), the Respondentmaintainsthat evenif the Union's picketing and handbilling is protected activity under Section 7, it is the sort of trespas-sory activity that, like area standards picketing, isunprotected in most instancesAs indicated above, the judge questioned wheth-er the Union's picketing and handbilling were pro-tected by Section 7 Initially, we find that theUnion's picketing and handbilling to inform thepublic that the Respondent was nonunion was conducted, at least in part, on behalf of employees ofthose unionized stores that the Respondent's cus-tomers were being asked to patronize That clearlyisconcerted activity that falls within the "mutualaid or protection" language of Section 7 SeeJeanCountry,291 NLRB (1988) 8Further, although the Union's August 25 letterinformed the Respondent of its intent to publicizetheRespondent'snonunion status,and disclaimedany representational interest, and its overall con-duct conformed with its stated informational purpose and did not suggest a present recognitional ororganizational objective, to the extent that an ulti-mate recognitional object can be inferred we findthat it is lawful under the second proviso to Section 8(b)(7)(C) 9We also disagree with the judge's analysis andconclusion that the Respondent did not violateSection 8(a)(1) of the Act In this regard, we find itappropriate to apply a "disparate treatment" analysis that focuses on the Respondent's discriminatoryconduct, rather than the "accommodation" analysisused by the judge As we noted inJean Country,8 See also EastexInc v NLRB437 U S 556 (1978) (distribution ofunion newsletter discussing incorporation of state right to work statuteinto state constitution and presidential veto of increase in Federal minimum wage held protected under the mutual aid or protection clause ofSec 7)9InCrown Cafeteriaabove theBoard in a dissenting opinion lateradopted by the Board in response to a motion for reconsideration charactenzed informational picketing pertaining to an employers failure toemploy union members or have a collective bargaining agreement ashavinganotherobjectofultimate recognition or bargaining130NLRB at 576(dissenting opinion)approved in 135 NLRB 1183 TheBoard also held that the second proviso to Sec 8(b)(7)(C) carves out anexception to the general prohibition in Sec 8(b)(7)(C) on recognitionaland organizational picketing when an election petition is not filed withina reasonable period not exceeding 30 days Thus the proviso permitspicketing that although embracing a proscribedobject ofrecognition ororganizationmeets the two conditions stated in the proviso namely (1)the picketing has the purpose of truthfully advising the public that an employer does not employ members of or have a contract with a labor organization and (2) the picketing does not have the effect of curtailing thepick up delivery or transportation of goods or the performance of servicesHere the Union s picketing and handbilling satisfied both conditions 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabove, at 12 fn 3, inBabcock & Wilcox,above, theSupreme Court set forth the following test[A]n employer may validly post his propertyagainst nonemployee distribution of union literature if reasonable efforts by the unionthrough other available channels of communicationwill enable it to reach the employeeswith its messageand if the employer's notice ororder does not discriminate against the union byallowing other distribution[351 U S at 112, em-phasis added ]Subsequent toBabcock,inSearsRoebuck & Co,above, the Court reiteratedFor nonemployee union organizers to gainaccess, the union has the burden of showingthat no other reasonable means of communi-cating its organizational message to the em-ployees exists orthat the employers access rulesdiscriminate against union solicitation[436 U Sat 205, footnote omitted, emphasis added ]Disparate treatment is a "distinct analytical view"for finding whether a denial of access for Section 7activity is unlawfulJean Country,above, at 12 fn3(citingProvidenceHospital,285NLRB 320(1987))Here there is abundant evidence that both beforeand during the time that the Union sought topicket near the customer doors the Respondent sproperty was regularly the scene of a wide rangeof commercial and other activity unrelated to theoperation of the store 10 The activity conducted onthe Respondents premises included the sale of various items near the customer doors, handbilling onparked cars, the display of boats and vehicles-often for lengthy periods of time-in the parkinglot, and the Jaycees' sale of the Respondent's parking spaces to patrons of the state fair There is noevidence that the Respondent had a policy of bar-ring access to its premises by outside individuals ororganizationsRather, it appears that the Respondent granted virtually unlimited use of its propertyto outsiders for sales, solicitations, and distribu-tions, but singled out union activity for proscription from its premisesFurther evidence of disparate treatment based onthe content of the Union's message is the fact that10 SeeKnogo Corp262 NLRB 1346 1360-1362 (1982) modified 727F 2d 55 (2d Cir 1984) (respondent promulgated and enforced a discriminatory no access rule in violation of Sec 8(a)(1) by constructing andmaintaining a fence so as to exclude a union representative from its parkmg lot while continuing to regularly admit a nonemployee food vendor)Chrysler Corp232 NLRB 466 476-477 (1977) (respondent discriminatorfly applied a no access rule by directing a discharged employee who wasdisseminating union literature to leave its premises while permitting vanous nonemployee vendors on its property)in late October the Respondent permitted two po-litical candidates to hold a press conference on itspremiseswithin 20 feet of the middle customerdoor Despite D'Alessandro's assertion at the hear-ing that he did not permit controversial activitieson the premises, the candidates addressed what onecandidate termed the most controversial issue intheupcoming election-the right to work lawMoreover, the candidates spoke in opposition tothe union picketsAll this suggests that the Re-spondent had no real objection to the presence ofpersons other than customers or employees on itsproperty or even to outsiders who espoused controversial viewsWhat the Respondent objected towas any expression of views favoring union organi-zation 11Accordingly, based on all the foregoing, we findthat the Respondent's denial of access to the Unionto picket and handbill near its customer doors onAugust 27 and October 19, 1982, constitutes unlawful disparate treatment of union activities in violation of Section 8(a)(1)CONCLUSIONS OF LAWBy discriminatorily prohibiting representatives ofthe Union from picketing and handbilling near itscustomer doors as part of their protected concertedactivity, through its conduct of demanding thatthey leave the shopping center premises, threaten-ing arrest and calling the police, and posting a signon its premises barring pickets, the Respondent hasviolated Section 8(a)(1) of the ActTHE REMEDYHaving found that the Respondent, D Alessan-dro's, Inc, violated Section 8(a)(1) of the Act, weshall order it to cease and desist and to take certainaffirmative action that will effectuate the policiesof the ActORDERThe National Labor Relations Board orders thatthe Respondent,D'Alessandro s, Inc,Garden City,Idaho,itsofficers, agents, successors,and assigns,shall1Cease and desist from(a)Discriminatorily prohibiting representativesof United Food & Commercial Workers Interna-tionalUnion,Locals #1614 and#368A, AFL-CIO, CLC frompicketing and distributing hand-bills near its customer doors as part of their pro-tected concerted activity through its conduct ofdemanding that they leave the shopping center" In view of the above evidence of disparate treatment we find it unnecessary to rely on the presence of employee counter pickets D ALESSANDRO S INCpremises, threatening arrest and calling the police,and posting a sign on its premises barring pickets(b) In any like or related manner interferingwith, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Post at its store in Garden City, Idaho, copiesof the attached notice marked "Appendix 1112Copies of the notice, on forms provided by the RegionalDirector for Region 19, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply12 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discriminatorily prohibit repre-sentatives of United Food & Commercial WorkersUnion,Locals#1614 and #368A, AFL-CIO,CLC, from picketing and distributing handbillsnear our customer doors as part of their protectedconcerted activity through its conduct of demanding that they leave the shopping center premises,threatening arrest and calling the police, and post-ing a sign on the premises barring picketsWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActD'ALESSANDRO'S, INC85Terry J JensenandGail Streicker Esqsfor the GeneralCounselLarry L Grant (Parkinson Lojek & Penland),of BoiseIdaho for the RespondentEdward P Wendelof Washington D C, for the Chargmg PartiesDECISIONSTATEMENT OF THE CASEWILLIAM J PANNIER III, Administrative Law JudgeThis matter was heard by me in Boise Idaho on January20 1983 On September 28, 1982,' the Regional DirectorforRegion 19 of the National Labor Relations Board[.,sued a complaint and notice of hearing based on anunfair labor practice charge filed on August 30 allegingviolations of Section 8(a)(1) of the National Labor RelationsAct (the Act) All parties have been afforded fullopportunity to appear, to introduce evidence to examineand cross examine witnesses and to file briefs Based onthe entire record, on the briefs filed on behalf of the parties, and on my observation of the demeanor of the witnesses,Imake the followingFINDINGS OF FACTIJURISDICTIONAt all times material, D Alessandro s Inc (Respondent) has been an Idaho corporation with offices andplaces of business in Garden City Idaho where it hasbeen engaged in the business of selling grocery productsand other related items at retailDuring the 12 monthperiod prior to issuance of the complaint a representative period, in the course and conduct of its business operationsRespondent derived gross revenues in excess of$500 000 and, further purchased and caused to be transferred and delivered to its facilities within the State ofIdaho goods and materials valued in excess of $50 000which were either received directly from sources outsidethe State of Idaho or, alternatively, from suppliers withinthe State of Idaho who in turn, obtained those goodsand materials directly from sources outside the State ofIdaho Therefore I conclude as admitted in the answer,that at all times materialRespondent has been an employer engaged in commerce within the meaning of Section 2(6) and (7) of the ActIITHE LABOR ORGANIZATIONS INVOLVEDAt all times materialUnited Food & CommercialWorkers International Union Locals#1614 and #368AAFL-CIO, CLC (theUnion)have each been a labor organization within the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA IssueThis caseposeswhat at least one court believed to bean impossible situation,Crown Cafeteria vNLRB327F 2d 351 353 (9th Cir 1964) that givesrise to an exIUnless stated otherwise all dates occurred in 1982 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtremely narrow issue under the criteria first enunciatedinNLRB v Babcock & Wilcox Co351 U S 105 (1956)must the private property right of an employer yield topicketing and handbilling publicizing the fact that thatemployer is nonunion and appealing to that employer scustomers to cease patronizing it and to patronize, instead,certain named unionized storeswhere the labororganization conducting the picketing and handbillinghas disavowed expressly any interest in representing thepicketed employers employees and, further, where therehas been no specific showing that the picketed employer s employment standards are lower than those of itscompetitors whose employees the picketing labor organ[zation representsB The FactsAs set forth above, Respondent operates a retail storeinwhich grocery and other related items are sold, inGarden City, a suburb of Boise, Idaho Respondent sstore is on a leased, unfenced lot at the intersection ofChinden Boulevard and Glenwood Street, two majorthoroughfares on which the speed limit is 50 miles perhourRunning adjacentto both Chinden and Glenwoodare sidewalks that border the perimeters of the parkinglot used by Respondents customers 2 The sidewalk adjacent toGlenwood is broken at two points byentrances/exits to the parking area that separates thesidewalk from Respondents store Further the sidewalkadjacent to Chinden is similarly broken at one point byan entrance/exit for that portion of the narking lot situated between the store and the sidewalk It is approximately 175 feet from the middle of the Chinden entrance tothe nearest store door and approximately 400 feet fromthe Glenwood entrance to the nearest store doorRespondents store itself, is a single building Save fora portion subleased to United First Federal Savings &Loan Association an entity completely separate and independent from Respondent, for branch bank operationsRespondents own operations occupy all that buildingThe only other structure located on this lot is a PublixGasoline Station that is located on the corner of the lotadjacent to the point where Chinden and GlenwoodintersectAs is true of United First Federal Savings &Loan Association this gasoline station is operated by anemploying entity that is separate and distinct from RespondentPrior to April 21, one of Respondents employees approached Wayne Larsen the Union s chief executive of2A substantialportion ofthe parking lot area frontingon GlenwoodStreet is not included in Respondents leasehold but Respondent doeshave a nonexclusive easement for its use However this fact does notaffect determinationof the basicissue posed in this matterFor while theGeneral Counsels brief does raise the question ofwhether under statelaw Respondent has the right to order the pickets to move as far as thesidewalk when there is an issue as to whether he owns part of the parking lot areano evidence has been presented by either the GeneralCounsel or the Union that would provide an answer to that question Thematter simply was not litigated and no contention has been made concernmgwhetherunder state lawRespondent could expel thepickets/handbillers from the nonexclusive easement area of the parkinglotTo the contrary the General Counsel s brief states expressly that Indetermining the rights of the parties the issue as framed by the parties iswhether the pickets should stand by the Store s doors or on the perimeterof the siteficer and president, indicat[ing] that he had a bunch ofemployees in his store that wanted to be organized Andthat he wantedto seewhat could be done on his behalfIn response, Larsen simply told him if he could go backto the employees and if they could show a substancial[sic] interest on their behalf that we would take a look atitand make a determination if we would start an activeorganizing campaignwith [Respondent]However neither that employee nor any other employee of Respondent ever again contacted the Union Nevertheless, byletterdated April 21, Larsen notified Respondent thatthe Union is presently in the position of actively organizingyour employees [at the above described store]However, that assertion was not an accurate one forLarsen testified that no organizing campaign ever wasconducted among Respondents employees Indeed itcannot even be said that any activity short of a campaignever had been conducted inasmuch as it is undisputedthat the Union never distributed any authorization cards,received any signedcards, sentout any literature orheld anymeetingsIn fact, the Union s lack of interest inrepresenting Respondents employees was stated expressly and specifically in a letter sent to Respondent byLarsen and another official of the Union on August 25,inwhich they announced their intention to commencepicketing and handbilling at Respondents storePlease be advised that we intend to picket andhandbill your store solely for the purpose of advising the public that your store is non unionWe arenot interested in nor are we seeking to organize orrepresent your employees and will engage in no activity of an organizational naturePicketing and handbilling commenced on August 27with two pickets/handbillers stationed at each of thethree customer doors to Respondents store The picketsigns used that day and on all subsequent days havebeen approximately 24 by 36 inches in size and havebeen of the type reproduced in Appendix A [omittedfrom publication] to this decision In essence, these signsrequested that customers not shop at Respondent and instead shop at certain other stores whose names are enumerated on the signs Similarly the handbills distributedon that day and on all succeeding days have been of thetype reproduced in Appendix B [omitted from publication] and carry essentially the same message as the picketsignsNone of the pickets/handbillers have ever beenemployees of Respondent Larsen testified that he andanother official of the Union had been the ones who hadmade the decision to picket and handbill at Respondentand further, that their purpose in doing so had beenBasicallyto inform the public of the situationof [Respondent], that he was a non union storeWewere preparing for our upcoming food negotiationsand [the] very fact that he was a non union employer we felt put a drag on our situation as union membets In our stores we try to protect our members inany way we can We felt by advertising to the general public and to our trade union movement thathe was a non union employer that would put us in D ALESSANDRO S INC87better shape for collectivebargainingwith otherfood employersWithin minutes of commencement of picketing andhandbilling,Respondents officials told the Unions offscials that the pickets/handbillers were trespassing andthat they should move to the sidewalks adjacent to Chinden and Glenwood When the Union s officials refusedto comply,assertinga right to picket and handbill nearRespondents three customer doors, Respondent threatened them with arrest and then summoned the policewho, at Respondents behest, instructed the Unions officials and their pickets/handbillers that they would be arrested if they did not move to the sidewalks adjacent toChinden and Glenwood and confine their activities tono closer to the store than those locations The Unioncomplied with these instructions until October 19 whenthe pickets began picketing and handbilling in the areasnear the two southernmost customer doors to the storeThey haveremained in that area sincethat time although, on October 19 Respondent requested that theyleave the walkway near its customer entrances and exitdoorsand againmove to the sidewalk When this requestwas refused, Respondent filed a complaint with thepolice department requesting that the pickets be movedto those sidewalksMoreover on or about October 15Respondent posteda large signin the front window ofits facility statingWE DO NOT ALLOW PICKETSOF ANY KIND IN OUR PARKING LOT OR PROPERTYThe complaintallegesthat by having threatened thepickets with arrestunlessthey left the publicly accessiblewalkway and parking lot, by having summoned thepolice and thereby threatened the pickets with arrest ifthey did not move by having posted the sign on orabout October 15, and by having demanded that thepickets leave the walkway and move to the sidewalk onOctober 19, Respondent violated Section 8(a)(1) of theActC AnalysisBecause of the narrowness of theissuepresented thisperhaps, is a case more significant for what is not atstake rather than for what is at issue It is not a case inwhich a union seeks access to Respondents premises inorder to organize Respondents employees preparatory toattempting to become their bargaining representative CfZ LRB v Babcock & Wilcoxsupra To the contrary, theUnion has disavowed expressly any desire to recognizeor represent Respondents employees Nor is this a casewhere a union is attempting to contact employees forsome legitimate union purpose unconnected with organizing them or obtaining recognition as their bargainingrepresentativeCfVillaAvila253 NLRB 76 (1980) asmodified 673 F 2d 281 (9th Cir 1982) The message thatthe Union has been attempting to communicate, throughitspicketsignsand handbills is one not even intendedfor Respondents employees Nor is this a case where anemployer is attempting to prevent its own employeesfrom engaging in activity sponsored by a union CfTriCounty Medical Center222 NLRB 1089 (1976) For Respondent's employees have not been among those whohave engaged in the picketing and handbilling sponsoredby the Union Nor is this a case, at least so far as therecord discloses, where area employment standards arebeing undermined by those of Respondent CfGiantFood Markets, 241NLRB 727 (1979), remanded for further proceedings 633 F 2d 18 (6th Cir 1980) Neither theGeneral Counsel nor the Union has presented any specifis evidence on which a conclusion could be reached thatRespondents employment standards tend to, or do, undermine those of the Garden City/Boise area Finally,this is not a case where a union seeks access to an employer s premises to conduct its activity in a manner thatavoids disruption of Respondents business CfMontgomeryWard & Co256 NLRB 800 (1981), enfd 692 F 2d1115 (7th Cir 1982) Rather, the very object of theUnion s picketing, as stated clearly on its picket signsand handbills has been to divert customers from patronizing Respondents store and thereby to disrupt its businessIt is accurate that, as quoted above, the Union s officials,particularlyLarsen, felt that Respondents nonunion statusput a drag on [the Union s] situation asunion members and further, felt that publicizing Respondent s nonunion statuswould put [the Union] inbetter shape for collective bargaining for other food employers ' Yet, at no point was this generalized and ambiguous assertions supported by specific evidence showing precisely in what manner Respondents nonunionstatus assertedly had been injuring the Union, nor by evidence showing exactly in what manner Respondent snonunion statuswould put the Union in better shape forcollective bargaining with other food employers in theGarden City/BoiseareaUndoubtedly the Union is unhappy that a nonunion retail grocery store exists in its jurisdictionYettheAct is not intended to serve eitherparty s individual interest, but to foster in a neutralmanner a system in which the conflict between these interestsmay be resolvedFirstNationalMaintenanceCorp v NLRB452 U S 666, 680-681 (1981) Therefore,in the final analysis, this case involves no more than theissueofwhether Respondent is obligated to enduretrespassory picketing and handbilling having as its solepurpose an appeal to Respondents customers to ceasepatronizing it and to patronize instead its competitors because Respondent is nonunionThe General Counsel and the Union argue that picketing and handbilling is activity protected by Section 7 oftheAct by virtue of the second proviso-the so calledpublicityproviso-to Section 8(b)(7)(C) of the ActHowever, there is considerable room for debate as towhether such a conclusion is warranted, that is, as towhether a proviso intended to exempt certain activityfrom a statutory proscription can, solely by virtue of thatexemption be raised to the status of activity entitled toprotection under Section 7 of the Act Moreover thereis room for further debate specifically regarding whether that proviso could give rise to a Section 7 right wherethe activity described by the proviso is conducted, as inthe instant case in a nonorganizational and nonrecognitional settingUnless that proviso refers to picketinghaving as `an object' either recognition or organization, 88DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDitcan haveno meaning,for it would not be an exceptionor proviso to anything It would be referring to conductnot prohibited in Section 8(b) at allCrown Cafeteriasupra at353That isproviso is not called into playunlessa recognitional or organizational object has already been discoveredNLRB Y Carpenters,387 F 2d170 173 (2d Cir 1967) In light of this interpretation ofthe second proviso to Section 8(b)(7)(C) of the Actthere is a firm basis for concluding that any right whichthat subsection of the Act, of itself, does confer cannotexist in anarea where, as here, the picketing labor organization, and those whom it represents, do not have andhave explicitly disavowed having, a recognitional or organizationalobjective 3These questions however are notonesthat need beaddressed in this case For, even assuming that Section 7of the Act protects the right of employees and their representatives to picket and handbill solely to publicize thenonunionstatus of a particular employer and to encourage its customersto patronize instead unionized coinpetitors it does not follow that the nonunionized store sproperty rights must be sacrificed to communication ofthat message in a nonorganizational/nonrecognitional settingThe principle ofBabcockis limitedto this accommodation between organization rights and propertyrightsCentral Hardware,supra at 544 True inGiantFood Markets Y NLRB,633 F 2d 18 (6th Cir 1980) thecourt observed that theBabcock & Wilcoxrationale andaccommodation logically applies to any protectedunion activityId at 24 Yet, the Supreme Court hascautioned that [t]he locus of that accommodation, howevermay fall at differing points along the spectrum depending on thenatureand strength of the respective § 7rights and private property rights asserted in any givencontextHudgens Y NLRB424 US 507 522 (1976)see alsoSeattle FirstNational Bank v NLRB651 F 2d1272 1276 (9th Cir 1980) Indeed an illustration of thefact that not all protected activityisentitledto equalweight inassessingthe point at which property rightsmust yield was provided by the Court when it observedthat several factors make the argument for protection oftrespassoryareastandards picketing as a category ofconduct less compelling than that for trespassory organszational solicitationSears Roebuck & Co Y Carpenters436 U S 180 206 fn 42 (1978) Consequently to argueas the General Counsel and Union appear to do that themere fact that an activity is protected by Section 7 of theAct automatically entitles the Union to the same accommodation as in an organizational/recognitionalsetting isinaccurateRather, following the approach prescribed by the Supreme Court even before applying theBabcock & Wilcoxfactors to determine whether a particular employer sproperty right must yield to the particular Section 7right being asserted in the particular circumstances presented there first must be an assessment of the natureand strength of the respective Section 7 rights and private property right asserted in [the] given contextHudgenssupraOrdinarily the Section 7 right being assertedin this type of case is rooted in an organizational or recognitional effort-ultimately, the labor organization involved is attempting to organize the employers employees and to become their bargaining representative Thoseobjects are ones which are basic to the ActA basicpurpose of the Act is to protect the selection of unionbargaining representatives by a majority of the employees in a free and uncoerced mannerUnited Dairy FarmersCooperative Assn vNLRB633 F 2d 1054, 1066 (3dCir 1980)The goal of federal labor policy as expressed in the Wagner and Taft Hartley Acts is the promotion of collective bargaining to encourage the employer and representative of the employees to establishthrough collective negotiations their own charter for theordering of industrial relations, and thereby to minimizeindustrial strifeTeamsters Local 24 v Oliver,358 U S283 295 (1958)Here however the Union is not seeking to organizeRespondents employees nor to become their bargainingrepresentative Instead it has disavowed expressly suchobjectives, having eschewed completely even an attemptto allow Respondents employees to indicate through anorganizing campaign whether they desire representationby the Union Thus Respondents picketing and handbilling,while it generally may enjoy protection underSection 7 of the Act, does not serve to promote the basicstatutoryobjectives ofprotect[ing] the selection ofunion bargaining representatives by a majority of the employees in a free and uncoerced mannerDairy Farmerssupraand of promot[ing]collective bargainingTeamsters Local 24supra a Nor has the GeneralCounsel or the Union identified any other basic purposeof the Act that is promoted by the picketing and handbilling of Respondent True as noted above it does promote the Union s individual interest in securing onlyunionized stores within its jurisdiction But, that is not aninterest that the Act is intended to fosterFirstNationalMaintenance,supraBy contrast, the Union s activity actually or potentially tends to endanger certain basic statutory objectives Inthe first place it is disruptive of industrial peace in the3 Indeed that the publicity proviso to Sec 8(b)(7)(C) of the Act doesnotof itselfcreate a generalSec 7 right is but strengthened by Congress object in having enacted it For Congress did not include the proviso as a vehicle for creating or expanding rights under the Act RatherCongress in enacting this proviso was doing no more or perhaps moreaptly no less than placing its stamp of approval on what it envisaged asthe constitutionalrightof labor organizations to freely disseminate certaininformation to the public through peaceful picketingRetail Clerks Local324 (Barker Bros)138NLRB 478 487 (1962) affd 328 F 2d 431 (9thCir 1964) Of course there is an obvious distinction between rights ansing under the Constitution and those arising underSec 7 of the Act Seee g Central Hardware Co v NLRB407 U S 545 (1972)4As must be implicit from the above mentioned delineation of thespectrumalong which the natureand strengthof the respective Section7 rights and private property rightsmust be assessedHudgenssuprathe fact that an activity may enjoy protection under Section 7 of the Actdoes not resolve the further issue of the degree to which it promotesbasic statutory objectivesIt is true of course that some concerted activity bearsa less immediaterelationship to employeesinterests as employees than other such activityEastex PNLRB437 US 556 567(1978) In cases such as the one presented here analysis of the natureand strength of theSection 7 rights ibid requires something morethan a simple statement that an activity is protected by Sec 7 It requiresthat the relationship of the activity to the purposes of the Act be analyzed as well D ALESSANDRO S INC89Garden City/Boise areaThe underlying purpose of thisstatute is industrial peace'Brooks v NLRB348 U S 96,103 (1954) Indeed in light of the Union s expressed lackof interest in organizing Respondents employees and ofbecoming their bargaining representative the picketingand handbilling has generated a dispute that is beyondthe power of Respondent or its employees to resolve in amanner consistentwith the statutory objective ofencourag[ing] the employer and the representative ofthe employees to establish through collective negotiation[s], their own charter for the ordering of industrialrelations,and thereby to minimize industrial strifeTeamsters Local 24supra 5Here given the field onwhich the Union has chosen to wage its battle againstRespondent the only manner in which this particulardispute could be resolved is by total customer abandonment of Respondent, thereby driving it out of businessand its employees out of the jobs that they hold Yet, ithardly can be maintained with any degree of persuasionthat such a result is one contemplated by the Act See,e gNLRB v Burns Security Services406US 272(1972), andFirstNational MaintenancesupraTrue, there are certain other avenues along which Respondent could travel unilaterallywithout regard to thewishes of its employees to resolve the dispute underlying the picketing and handbillingHowever thesecourses can hardly be said to be ones that are endorsedby the Act Thus Respondent simply could offer to recognize the Union and enter into a collective bargainingagreement with it Yet as such conduct would completely ignore the wishes of Respondents employees it canhardly be said to be a course that is consistent with theirright to refrain fromengagingin [organizational] activitiesNLRB v Typographical Union No6, 632 F 2d 171,180 (2d Cir 1980) To the contrary such a course wouldconstitute a violation of Section 8(a)(2) and (1) of theActAnother avenue along which Respondent couldtravel to resolve the dispute with the Union, would beto fireits existingemployee complement and then to hireemployees who would support the Union Yet that typeof conduct hardly furthers [t]he aim of the Act to givespecial protection to the economically vulnerableMachinists Lodge743 vUnited Aircraft Corp,337 F 2d 59 (2d Cir 1964), cert denied 380 U S 908 (1965) To thecontrary, such conduct would lead to a violation of Section 8(a)(3), as well as Section 8(a)(2) and (1), of the ActUnder the 5th and the 14th amendments, the right tocontrol private property enjoys protection by the U SConstitutionLloyd Corp v Tanner,407 U S 551 567-568 (1972) That right is not simply one that is to be conb By contrast the picketed employer in GiantFood Marketshad itwithin its power at least to resolve the dispute presented there by ratsing its employment standards to those that prevailed in the areasidered only for the purpose of then automatically limiting or disregarding it altogether-as a mere preamble toautomatically applied exceptionsTrue, asBabcock &Wilcoxillustrates, an employers property right is not unlimited but rather is subject to an accommodation tothe exercise of Section 7 rights However as set forthabove, not all Section 7 rights are entitled to equalweight in making that accommodationHudgens vNLRB,supraNor does property lose its private charactermerely because the public is generally invited touse it for designated purposesLloyd Corp v Tanner407 U S 551, 569 (1972) 6In the final analysis as set forth above, the sole question presented here is whether Respondents propertyrightmust yield to nonorganizational and nonrecognitional publicity intended to dissuade customers from patronizing Respondent and thereby, in effect, to force Respondent out of business Inasmuch as the Union has expressly disavowed to the procedures prescribed by theAct and instead, has chosen to resort to conduct that, atleast, tends to generate results not promoted indeed prohibited, by the Act, it cannot be concluded that Respondent s property right should give way to the Union sactivityTherefore, I conclude that Respondent did notviolate the Act by the conduct alleged in the complaintwhich, in the final analysis, was reasonably tailored toprotect the property right that Respondent was entitledto exercise and was not, of itself, the type of conductthat went beyond the bounds of that necessary to protectthat rightCONCLUSIONS OF LAW1D Alessandro s, Inc is an employer within themeaningof Section 2(2) of the Act, engaged in coinmerce and in a business affecting commerce within themeaningof Section 2(6) and (7) of the Act2United Food and Commercial Workers InternationalUnion Locals #1614 and #368A, AFL-CIO CLC areeach a labor organization within the meaning of Section2(5) of the Act3D'AlessandrosInchas not violated the Act in anymanner alleged in the complaint[Recommended Order for dismissal omitted from publication ]6 Thus the fact that Respondent has permitted others to solicit selland engage in other activities on the property that it controls while prohibiting the Union s pickets/handbillers from engaging in similar conductisnot determinative in this case For that fact does not give rise to aconstitutional right of anyone to use the property for his own purposes indisregard of the respondents wishesGiant Food Marketssupra 241NLRB at 729 Here of course none of these other activities posed thedanger to Respondents very continued existence that the Unions picketing and handbilling created